                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :       Chapter 11
                                                         :
M & G USA CORPORATION, et al.,1                          :       Case No. 17-12307 (BLS)
                                                         :
                  Debtors.                               :       (Jointly Administered)
                                                         :
                                                         :       Ref. Docket No. 1825

   CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
        EIGHTH MONTHLY APPLICATION FOR COMPENSATION AND
 REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
AS CO-COUNSEL AND CONFLICTS COUNSEL FOR THE DEBTORS AND DEBTORS
 IN POSSESSION FOR THE PERIOD FROM JUNE 1, 2018 THROUGH JUNE 30, 2018

                  The undersigned counsel for the above captioned debtors (the “Debtors”) hereby

certifies that:

         1.       On September 7, 2018, Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as co-

counsel and conflicts counsel to the Debtors, filed and served the Eighth Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Co-

Counsel and Conflicts Counsel for the Debtors and Debtors in Possession, for the Period From

June 1, 2018 through June 30, 2018 (Docket No. 1825) (the “Application”) with the U.S.

Bankruptcy Court for the District of Delaware (the “Court”).

         2.       Pursuant to the Notice of the Application, objections to the Application were to be

filed and served no later than September 28, 2018, at 4:00 p.m. prevailing Eastern Time.

         3.       The undersigned further certifies that a review of the Court’s docket in these cases

1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



DOCS_DE:218636.8 54032/001
 shows no answer, objection, or other responsive pleading to the Application.

                  In accordance with the Court’s Order Authorizing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (Docket No. 308), the Debtors

 are authorized to pay PSZJ $48,646.80, which represents 80% of the fees ($60,808.50), and

 $2,224.00, which represents 100% of the expenses requested in the Application for the period

 June 1, 2018 through June 30, 2018, upon the filing of this certificate and without the need for

 entry of a Court order approving the Application.



Dated: October 2, 2018                           PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ James E. O’Neill
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 James E. O'Neill (DE Bar No. 4042)
                                                 Joseph M. Mulvihill (DE Bar No. 6061)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone:     (302) 652-4100
                                                 Facsimile:     (302) 652-4400
                                                 Email:         ljones@pszjlaw.com
                                                                joneill@pszjlaw.com
                                                                jmulvihill@pszjlaw.com

                                                 and

                                                 JONES DAY
                                                 Scott J. Greenberg
                                                 Stacey L. Corr-Irvine
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone:     (212) 326-3939
                                                 Facsimile:     (212) 755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                scorrirvine@jonesday.com

                                                 and




                                                -2-
 DOCS_DE:218636.8 54032/001
                              Carl E. Black
                              901 Lakeside Avenue
                              Cleveland, Ohio 44114
                              Telephone: (216) 586-7035
                              Facsimile:    (216) 579-0212
                              Email:        ceblack@jonesday.com

                              Co-Counsel for the Debtors and Debtors in
                              Possession




                             -3-
DOCS_DE:218636.8 54032/001
